SUMMARY ORDER
Plaintiff-appellant Baldwin Terceira, as Administrator of the Estate of Mildred Terceira, appeals from a judgment of the District Court granting defendant-appellee’s motion for judgment on the pleadings pursuant to Fed.R.Civ.P. 12(c) and upholding defendant-appellee’s decision denying Mildred Terceira’s application for disability benefits. We have carefully considered the parties’ submissions to this Court and the record on appeal. For substantially the reasons stated in the District Court’s careful and cogent decision, we conclude (1) that defendant-appellee’s denial of disability benefits was free of legal error and was supported by substantial evidence, and (2) that the District Court lacked jurisdiction over plaintiff-appellant’s claims that defendant-appellee erred in not reopening earlier applications for benefits. The judgment of the District Court is AFFIRMED.